          Case 1:20-cv-01102-NONE-JLT Document 5 Filed 11/04/20 Page 1 of 6


1
2
3

4
5
6

7                                 UNITED STATES DISTRICT COURT
8                                  EASTERN DISTRICT OF CALIFORNIA
9
10   JIGNESH LEVA,                                      )       1:20-CV-01102-NONE-JLT
                                                        )
11                   Plaintiff,                         )       SCHEDULING ORDER 1 (Fed. R. Civ. P. 16)
12                                                      )
             v.                                         )       Pleading Amendment Deadline: 2/8/2021
13   BMW OF NORTH AMERICA, LLC,                         )
                                                        )       Discovery Deadlines:
14                   Defendant.                         )              Initial Disclosures: 11/17/2020
                                                        )              Non-Expert: 8/11/2021
15                                                      )              Expert: 9/8/2021
16                                                                     Mid-Discovery Status Conference:
                                                                      4/5/2021 at 8:30 a.m.
17
                                                                Non-Dispositive Motion Deadlines:
18                                                                    Filing: 9/29/2021
19                                                                    Hearing: 10/26/2021

20                                                              Dispositive Motion Deadlines:
                                                                       Filing: 11/9/2021
21                                                                     Hearing: 12/7/2021
22
                                                                Pre-Trial Conference:
23                                                                      4/11/2022 at 8:30 a.m.
                                                                        Courtroom 4
24
     I.      Magistrate Judge Consent: Notice of Congested Docket and Court Policy of Trailing
25
             Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the
26
27
28   1
      Because of this Court’s General Order 612 and because the Court finds the joint report adequately sets
     forth the information for the scheduling order, the scheduling conference is VACATED.
                                                            1
           Case 1:20-cv-01102-NONE-JLT Document 5 Filed 11/04/20 Page 2 of 6


1    Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set before a

2    District Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case

3    set on the same date until a courtroom becomes available. The trial date will not be reset.

4             The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

5    of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

6    criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

7    may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

8    Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

9    Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

10            The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

11   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

12   Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance

13   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

14   District of California.

15            Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

16   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

17   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

18   whether they will consent to the jurisdiction of the Magistrate Judge.

19   II.      Pleading Amendment Deadline

20            Any requested pleading amendments are ordered to be filed, either through a stipulation or

21   motion to amend, no later than February 8, 2021.

22   III.     Discovery Plan and Cut-Off Date

23            The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

24   on or before November 17, 2020.

25            The parties are ordered to complete all discovery pertaining to non-experts on or before August

26   11, 2021 and all discovery pertaining to experts on or before September 8, 2021.

27            The parties are directed to disclose all expert witnesses, in writing, on or before August 18,

28   2021, and to disclose all rebuttal experts on or before August 25, 2021. The written designation of


                                                          2
        Case 1:20-cv-01102-NONE-JLT Document 5 Filed 11/04/20 Page 3 of 6


1    retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

2    and (C) and shall include all information required thereunder. Failure to designate experts in

3    compliance with this order may result in the Court excluding the testimony or other evidence offered

4    through such experts that are not disclosed pursuant to this order.

5            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

6    and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

7    included in the designation. Failure to comply will result in the imposition of sanctions, which may

8    include striking the expert designation and preclusion of expert testimony.

9            The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

10   disclosures and responses to discovery requests will be strictly enforced.

11           A mid-discovery status conference is scheduled for April 5, 2021 at 8:30 a.m. before the

12   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

13   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

14   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

15   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

16   completed as well as any impediments to completing the discovery within the deadlines set forth in this

17   order. Counsel SHALL discuss settlement and certify that they have done so. Counsel may appear

18   via teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the

19   Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear

20   telephonically no later than five court days before the noticed hearing date.

21   IV.     Pre-Trial Motion Schedule

22           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

23   than September 29, 20212 and heard on or before October 26, 2021. Non-dispositive motions are

24   heard before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

25   Courthouse in Bakersfield, California.

26           No motion to amend or stipulation to amend the case schedule will be entertained unless it

27
28           2
              Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but not later than 30 days after the expiration of the non-expert discovery deadline.
                                                          3
          Case 1:20-cv-01102-NONE-JLT Document 5 Filed 11/04/20 Page 4 of 6


1    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

2    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

3    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

4    agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

5    shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

6    obligation of the moving party to arrange and originate the conference call to the court. To schedule

7    this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

8    (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

9    with respect to discovery disputes or the motion will be denied without prejudice and dropped

10   from the Court’s calendar.

11           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

12   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

13   receives a written notice of the intent to appear telephonically no later than five court days before the

14   noticed hearing date.

15           All dispositive pre-trial motions shall be filed no later than November 9, 2021 and heard no

16   later than December 7, 2021, in Courtroom 4 at 8:30 a.m. In scheduling such motions, counsel shall

17   comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

18   V.      Motions for Summary Judgment or Summary Adjudication

19           At least 21 days before filing a motion for summary judgment or motion for summary

20   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

21   to be raised in the motion.

22           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

23   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

24   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

25   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

26   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

27           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

28   statement of undisputed facts at least five days before the conference. The finalized joint statement of


                                                        4
          Case 1:20-cv-01102-NONE-JLT Document 5 Filed 11/04/20 Page 5 of 6


1    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

2    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

3    statement of undisputed facts.

4            In the notice of motion the moving party SHALL certify that the parties have met and conferred

5    as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

6    comply may result in the motion being stricken.

7    VI.     Pre-Trial Conference Date

8            April 11, 2022 at 8:30 a.m. in Courtroom 4.

9            The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

10   The parties are further directed to submit a digital copy of their pretrial statement in Word format by

11   email at noneorders@caed.uscourts.gov.

12           Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

13   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

14   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

15   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

16   Court to explain the nature of the case to the jury during voir dire.

17   VII.    Settlement Conference

18           The parties may jointly request the Court set a settlement conference if they believe the case is

19   in a settlement posture.

20   VIII. Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

21   Trial

22           Not applicable at this time.

23   IX.     Related Matters Pending

24           There are no pending related matters.

25   X.      Compliance with Federal Procedure

26           All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

27   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

28   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently


                                                        5
        Case 1:20-cv-01102-NONE-JLT Document 5 Filed 11/04/20 Page 6 of 6


1    handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

2    Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

3    XI.      Effect of this Order

4             The foregoing order represents the best estimate of the court and counsel as to the agenda most

5    suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

6    parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

7    to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

8    subsequent status conference.

9             The dates set in this order are firm and will not be modified absent a showing of good

10   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

11   contained herein will not be considered unless they are accompanied by affidavits or

12   declarations, and where appropriate attached exhibits, which establish good cause for granting

13   the relief requested.

14            Failure to comply with this order may result in the imposition of sanctions.

15
16   IT IS SO ORDERED.

17         Dated:   November 4, 2020                             /s/ Jennifer L. Thurston
18                                                       UNITED STATES MAGISTRATE JUDGE

19
20
21

22
23
24

25
26
27
28


                                                         6
